                                                                                                                                                                  FIL[~[)
                                                                                                                              (
                                                                                                                                                                     AUG 2 3 2019
          ~AO    442      1
                              (Rev. 08/07) Warrant for Arrest
                                                                                                                                                                 T Iv OT Y ~ltcN CLEt';K
                                                                                                                                                                 By__      _ _ _Deputy
                                                           UNITED STATES DISTRICT COURT
                                   f           fl             • . .; ,. ®tawtrw ••                                                    ..-8eAt:C:@                                                          . ,,   ,-




                              UNITED STATES OF AMERICA
                                                                                                          WARRANT FOR ARREST
                                                    v.
                              FENG TAO, a/k/a/ Franklin Tao                                               Case Number:

                                             r
                                 2 1 1 3 -0'3 /
          To: The United States Marshal
              and any Authorized United States Officer


                          YOU ARE HEREBY COMMANDED to arrest _ _ _ _ _ _ _F_E_N_G_T_A_O---'-,a_/_kl_a_F_ra_n_k_li_n_T_ao_ _ _ _ _ __
                                                                                                                                           Name


          and bring him or her forthwith to the nearest magistrate judge to answer a(n)
                    tt --
~iili._iili-IBS!i'Af!8e          mi                     tr        C fr f t                            i                                     -a                                ,.,.~--~--



          qJ   Indictment                    0 Information               0            Complaint                 0 Order of court

          O Pretrial Release                 0 Probation          O Supervised Release 0 Violation Notice
               Violation Petition              Violation Petition   Violation

           charging him or her with (brief description of offense)

             Count 1--------Wire Fraud--------18 USC 1343
             Counts 2 thru 4----------Program Fraud--------18 USC 666(a){1 )(A)




          ~     in violation of Title·· ·1_8_ _ _ _ _ _ United States Code, Section(s)                                    1343 and 18 USC 666(a)(1)(A)
                                                                    ..       >

                                                                                 .   ...

                                                                                      '

           0 in violation of the conditions of his or her pretrial release imposed by the court'..

     _,··a '"in'Vi6Jalioi1-oftlie conditions of his or her supeivisiOri                           iriltose~ by the c'{'f   f:'0                                                    .'.. ' ,   .~   -   -




           TIMOTHYM.O'BRIEN                                                                                 "       CJ~ '{LJ/j}yy---
                                          Name oflssuing Officer                                                                  '   Signature ofissuing Officer

            Clerk of Court                                                                                  ·August 21, 2019                       at Topeka, Kansas
                                          Title ofissuing Officer                                                                         .D~te   and Location


                                                                                                  RETURN
                This warrant was received and executed with the arrest of the above-named individual at
                '7<)12 ~/' ~~ Ucrr
                 ~r/{S t:_ r; ()lfr
                                                 NAME AND TITLE OF ARRESTING OFFICER
